Case 3:19-mc-00099-M Document1 Filed 11/27/19 Pageiof3 PagelD1
i 4K US DISTRICT COURT

\, NOM HEE BIST. CF 1X
x FILED

IN THE UNITED STATES DISTRICT COURT 28I15NOV 27 PM 1:36
FOR THE NORTHERN DISTRICT OF TEXAS

o> DALLAS DIVISION REFUTY wen Uy

IN RE:

$58,960.00 IN U.S. CURRENCY Misc. Case No. 19-Mc- 99 - M

JOINT MOTION TO EXTEND
TIME TO FILE JUDICIAL FORFEITURE ACTION

The United States of America and Claimant Kyle Haynes, through his attorney of
record, Luke Metzler, jointly move, pursuant to 18 U.S.C. § 983(a)(3)(A), for a 60-day
extension of time to file a judicial action regarding property to which Haynes has filed a
claim in an administrative forfeiture proceeding with the Drug Enforcement
Administration (DEA), and in support state:

1. DEA seized $58,960.00 in U.S. Currency on or about May 14, 2019, at
DFW International Airport in Tarrant County, Texas. :

2. DEA sent written notice of intent to forfeit the seized property to all
potentially interested parties as required by 18 U.S.C. § 983(a)(1)(A). On September 3,
2019, Haynes, through his attorney of record, filed a claim to the property with the DEA.

3. No other person has filed a claim to the property, and the time to do so
under 18 U.S.C. § 983(a)(2)(A)-(E) has expired.

4. According to 18 U.S.C. § 983(a)\(3)(A)-(C), the United States is to file a

judicial forfeiture action no later than 90 days after a claim has been filed or return the

Joint Motion to Extend Judicial Filing Deadline (Haynes) — Page 1

 
Case 3:19-mc-00099-M Document1 Filed 11/27/19 Page 2of3 PagelD 2

seized property pending such filing, except that a court may extend the filing period for
good cause shown or upon agreement of the parties.

5. Unless the court extends the judicial filing deadline for good cause or upon
agreement of the parties, the 90-day period that began with Haynes’ claim expires on
December 2, 2019.

6. The parties have agree to extend the time for filing a judicial action for 60
days, to and including January 31, 2020.

CONCLUSION
Therefore, the parties request an order to extend the filing period for a judicial

forfeiture action to and including January 31, 2020.

Respectfully submitted,

 

 

ERIN NEALY COX
UNITED STATES ATTORNEY
Ate bl /s/ Luke Metzler (by permission)
DIMITRI N. ROCHA LUKE METZLER (TX Bar 24072902)
Assistant United States Attorney Miller Weisbrod
Florida Bar No. 693332 11551 Forest Central Dr.
1100 Commerce Street, Third Floor Suite 300
Dallas, TX 75242-1699 Dallas, TX 75243
Telephone: 214-659-8600 Telephone: 214-987-0005
Facsimile: 214-659-8803 E-mail: Lmetzler@millerweisbrod.com

 

E-mail: dimitri.rocha@usdo].g0v

Joint Motion to Extend Judicial Filing Deadline (Haynes) — Page 2
 

Case 3:19-mc-00099-M Document1 Filed 11/27/19 Page 3of3 PagelD3

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
IN RE:
$58,960.00 IN U.S. CURRENCY, Misc. Case No. 19-MC-
ORDER EXTENDING TIME

TO FILE JUDICIAL FORFEITURE ACTION

Before the court is the parties’ joint motion to extend the time to file a judicial
forfeiture action $58,960.00 in U.S. Currency seized from claimant Kyle Haynes, on or
about May 14, 2019 at DF W International Airport in Tarrant County, Texas. The United
States and Haynes have agreed to extend the current deadline of December 2, 2019. No
other parties made a claim to the property during the administrative forfeiture proceeding.

The court being authorized by 18 U.S.C. § 983(a)(3)(A) to extend the time in
which the United States is required to file a complaint for forfeiture against the property
or obtain an indictment alleging that the property is subject to forfeiture based upon
agreement of the parties; it is

ORDERED, pursuant to 18 U.S.C. § 983(A)-(C), that the date by which the United
States is required to file a complaint for forfeiture against the property and/or to obtain an
indictment alleging that the property is subject to forfeiture is extended to January 31,

2020.

 

UNITED STATES DISTRICT JUDGE

 
